Certiorari. — An order had been made by the County Court of Knox for a road, leading from the west end of Cumberland Street to fall into the road existing at the time on the other side of the creek, about a quarter of a mile westwardly of the town. The road existing at the time was one which lay opposite the west end of Main Street. Main and Cumberland streets are about seventeen poles apart, so that the road ordered to be laid out (about a quarter of a mile in length) would never be more than seventeen poles asunder, and where it would pass through White's lot, about twenty yards apart. It appeared that White had an acre or two of land, which he had purchased, adjoining the old road, and without the limits of the town. The new road would cut it into two parts, leaving a strip next the old road from twenty to eighty yards wide. The other part would be much narrower. That the new road would pass between his house and stable, and destroy a spring; if established would benefit only a few individuals living on Cumberland Street, and as to the public at large no benefit would arise.
The question before the Court is certainly one in which they ought to use great circumspection. In general, the county courts are infinitely more competent to determine respecting roads than we can be. But whenever a case occurs like the present, we are constrained to act. Where a road operates a considerable injury on an individual, and a few individuals only are benefited, it should not exist. The power of laying off and discontinuing roads was conferred to answer the public purpose, and not that of individuals. And if not exercised in that way, the county courts ought to be restrained. Before we interfere with a case of this kind, however, we ought to be satisfied beyond the possibility of a doubt that the proceedings of the County Court were materially wrong.
Order of the County Court reversed.